Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE AND WAIVER OF CLAIMS

This Separation Agreement and Release and Waiver of Claims (the “Agreement”) is
between ISMAIL DAWOOD (“you”), Santander Consumer USA Inc., and Santander
Consumer USA Holdings Inc. (collectively, “SC”).

1. Termination and Resignation. You hereby resign as Chief Financial Officer of
Santander Consumer USA Inc. and Santander Consumer USA Holdings Inc., effective
as of September 29, 2017 (the “Termination Date”). As of the Termination Date,
you will cease to be an employee and officer of Santander Consumer USA Inc.,
Santander Consumer USA Holdings Inc. and each of their respective parents,
subsidiaries and affiliates. SC agrees that your resignation will be treated as
a termination without cause for all purposes, including for purposes of your
letter agreement with Santander Consumer USA Inc. and Santander Consumer USA
Holdings Inc., dated December 1, 2016 (the “Letter Agreement”), as the same may
have been modified from time to time, and all of your equity, option, bonus,
compensation, deferred compensation and other agreements and plans relating to
your employment and benefits.

2. Separation and Accrued Benefits. In consideration for your signing and not
timely revoking this Agreement, you will be entitled to the benefits described
in Section 8 of the Letter Agreement, as follows, which are conditioned on your
signing and not timely revoking this Agreement (provided that the following
constitutes a recitation of the benefits to which you are entitled under the
Letter Agreement and will not result in any duplication of those benefits):

(a) a lump sum cash payment of $2,367,563 (representing 225% of your annual base
salary as of the Termination Date), to be paid on December 1, 2017 (the regular
payroll date closest to the 65th day following the Termination Date);

(b) a lump sum cash payment of $20,745 (representing 12 months of company-paid
healthcare coverage for your and your dependents), to be paid on December 1,
2017 (the regular payroll date closest to the 65th day following the Termination
Date);

(c) full vesting, as of the Termination Date, of the 56,911 remaining unvested
RSUs under your Sign-on RSU Award (as defined in the Letter Agreement), which
RSUs will be settled and paid as soon as practicable following, and contingent
upon the occurrence of, the Effective Date, provided that all shares received in
settlement of such RSUs will remain subject to the terms and conditions of your
applicable Restricted Stock Unit Award Agreement, dated as of December 16, 2015,
under the Santander Consumer USA Holdings Inc. Omnibus Incentive Plan, as
amended (the “Omnibus Plan”); and

(d) the deferred and unearned cash award (and any related interest), and the
deferred and unearned RSUs, granted to you in settlement of the deferred portion
of your annual bonus for the 2016 performance year will continue to become
earned and payable under and subject to the terms and conditions of your Award
Agreement, dated March 1, 2017, under the Omnibus Plan, only without regard to
whether you continue in service with the Company or an Affiliate (in each case
as defined in the Omnibus Plan).

If you sign and do not timely revoke this Agreement, you will be deemed to have
satisfied any and all requirements for executing any release or other separation
document that might otherwise be required as a condition for receiving benefits
under any “Company Arrangement” (as defined in the Letter Agreement).



--------------------------------------------------------------------------------

In addition to the separation benefits listed above, upon the Termination Date,
you will also be entitled to prompt payment or provision of the following
accrued amounts and benefits:

(a) base salary through the Termination Date; and

(b) other or additional benefits (other than benefits that are duplicative of
the benefits provided under other provisions of this Agreement) in accordance
with the applicable terms of any applicable Company Arrangements.

Except as specifically provided in this Agreement, you will not be entitled to
any further compensation or benefits from SC or any affiliate following the
Termination Date.

3. Your Release of Claims.

(a) In consideration for the separation benefits under the Letter Agreement
described in Section 2 of this Agreement, you agree, on behalf of yourself and
your successors and assigns (together, the “Releasing Parties”), to release and
forever discharge SC and their subsidiaries, parent and affiliated companies,
employees, officers and directors, and their respective assigns (together, the
“SC Releasees”), from any and all manner of claims, debts, demands, damages,
liabilities and causes of action, whether known or unknown, from the beginning
of time, relating to or arising out of your employment relationship or the
termination of said relationship (collectively, the “Released Claims”)
including, but not limited to, causes of action for libel, slander, breach of
contract, impairment of economic opportunity, intentional infliction of
emotional distress or any other tort, or claims under federal, state or local
constitutions, statutes, regulations, ordinances or common law, including, but
not limited to, the Employee Retirement Income Security Act of 1974; the Civil
Rights Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in Employment
Act of 1967; the Rehabilitation Act of 1973; the Equal Pay Act of 1963; and the
Americans with Disabilities Act of 1990.

You understand that the claims released under this Section 3(a) will also
include any and all Released Claims that any of the Releasing Parties have or
may have had under the Age Discrimination in Employment Act, including the Older
Workers Benefit Protection Act, on or before the Effective Date, as that term is
defined in below. You acknowledge that the consideration for this waiver is in
addition to any other payment to which you may be entitled and that you are not
and would not be entitled to the separation benefits described in Section 2 of
this Agreement if you do not execute this Agreement.

Attached to this Agreement as Exhibit A is additional information regarding
employees who, together with you, were affected by the applicable employment
termination decision. SC is providing you with this information in accordance
with the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.

(b) Notwithstanding the foregoing, the release granted under Section 3(a)
specifically excludes:

        (i) any rights to unemployment or disability benefits pursuant to the
terms of applicable law;

        (ii) any rights that any of the Releasing Parties have as a holder of
securities issued by of any of the SC Releasees;

        (iii) any rights based on any violation of any federal, state or local
statutory and/or public policy entitlement that, by applicable law, may not be
waived;

        (iv) any rights that arise under, or are preserved by, the termination
provisions of the Letter Agreement;



--------------------------------------------------------------------------------

        (v) any rights to indemnification, advancement or contribution; and

        (vi) any claim that is based on any act or omission that occurs after
the date you deliver your signature on this Agreement to SC.

(c) In addition to the foregoing, nothing in this Agreement will prevent or
prohibit you from filing a claim with a government agency, such as the U.S.
Securities and Exchange Commission or Equal Employment Opportunity Commission,
which is responsible for enforcing a law on behalf of the government.

(d) You understand that you have been given a period of at least 45 days to
consider this Agreement. If you decide to sign this Agreement before the 45-day
consideration period ends, then you are doing so knowingly and voluntarily,
under no pressure from SC.

(e) You understand that you have the right to revoke this Agreement within seven
calendar days after the date you sign it and deliver your signature to SC, by
providing written notice of your revocation to Santander Consumer USA Inc.,
Human Resources, Attn: Lisa VanRoekel, 1601 Elm Street, Suite 800, Dallas, Texas
75201. If your written notice of revocation is not actually received by SC
before the close of business (i.e., 5:00 p.m., CST) on the seventh
(7th) calendar day following the day you sign this Agreement and deliver your
signature to SC, then there will be no revocation and this Agreement will become
fully effective and enforceable. If you revoke this Agreement in accordance with
this Section 3(e), you will not be entitled to receive the benefits under the
Letter Agreement that are described in Section 2 above. This Agreement will
become effective and enforceable on the first business day following the
expiration of the seven-day revocation period (the “Effective Date”), provided
you have not revoked it in accordance with this Section 3(e).

(f) You acknowledge that this Agreement is written in a manner designed to be
understood by you and that you have read it carefully and understand its terms.
You understand and acknowledge that you have been advised by SC to consult with
the attorney(s) of your choice prior to signing this Agreement. After having
consulted with your attorney(s) (or declining SC’s advice to seek such
consultation), you represent that you understand the release and you are
voluntarily entering into it of your own free will. You represent and agree that
SC has made no representations to you regarding this release other than those
contained in this Agreement and in the Letter Agreement.

4. No Admission. Nothing contained in this Agreement constitutes an admission of
liability by SC or you concerning any aspect of your employment with or
separation from SC.

5. Confidentiality.

(a) You acknowledge that, during the course of the employment relationship, you
were privy to confidential and proprietary business information belonging to SC,
the unauthorized disclosure of which could cause serious and irreparable injury
to SC and its affiliates. You agree to hold and safeguard the confidential
information in trust for SC, its successors and assigns, and agree that you will
not, at any time, misappropriate, use for your own advantage, disclose or
otherwise make available to anyone who is not an officer of SC, for any reason,
any of the confidential information, regardless of whether the confidential
information was developed or prepared by you or others. You agree not to remove
any writings containing confidential information from SC’s premises or
possession without SC’s express written consent. You agree to promptly return to
SC all confidential information in your possession or under your control
(whether in original, copy, or disk form). Before disclosing any confidential
information under compulsion of legal process, you agree to promptly give notice
to SC of the fact that you have been served with legal process pursuant to which
the disclosure of confidential



--------------------------------------------------------------------------------

information may be requested. To the extent reasonably practicable, such notice
must be given within sufficient time to permit SC to intervene in the matter or
to take such other actions as may be necessary or appropriate to protect its
interests in it confidential information. Notwithstanding the forgoing, nothing
in this Agreement or elsewhere will prohibit or restrict you from (a) retaining
and using appropriately (x) documents and information relating to your personal
entitlements and obligations or (y) copies of your rolodex (and electronic
equivalents); (b) making truthful statements, and disclosing documents and
information, (i) when compelled by law, court order, subpoena or the like,
(ii) when requested by any governmental or self-governing organization or body,
or (iii) as reasonably necessary in connection with enforcing or defending your
rights under this Agreement, the Letter Agreement, or otherwise; or (c) making
disclosures in confidence to an attorney or other professional adviser for the
purpose of securing professional advice.

(b) You acknowledge that SC has provided you with the following notice of
immunity rights in compliance with the requirements of the Defend Trade Secrets
Act of 2016: (i) you will not be held criminally or civilly liable under any
federal, state or local trade secret law for the disclosure of confidential
information that is made in confidence to a federal, state or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (ii) you will not be held criminally or civilly
liable under any federal, state or local trade secret law for the disclosure of
confidential information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (iii) if
you file a lawsuit for retaliation by SC for reporting a suspected violation of
law, you may disclose the confidential information to your attorney and use the
confidential information in the court proceeding, if you file any document
containing the confidential information under seal, and do not disclose the
confidential information, except pursuant to court order.

(c) This Agreement does not in any way restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. You
must promptly provide written notice of any such order to SC.

6. Cooperation. Subject to prompt payment (or reimbursement) by SC of any costs
and expenses that you reasonably incur, and upon reasonable request by SC, you
agree to cooperate with SC and its counsel with respect to any matter (including
litigation, investigation or governmental proceeding) that relates to matters
with which you were involved during the term of your employment with SC. Such
cooperation may include appearing from time to time at the offices of SC or SC’s
counsel for conferences and interviews and in general providing SC and its
counsel with the benefit of your knowledge with respect to any such matter.

7. Litigation. Except as provided above, you agree that (i) you shall not
communicate with anyone (other than your own attorneys) — except in connection
with performing your duties under this Agreement, as required by law, or in
connection with defending your own rights and interests — concerning the facts
or subject matter of any pending or potential investigation, litigation, or
regulatory or administrative proceeding involving SC or any of its affiliated
companies, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to SC or SC’s General Counsel;
and (ii) in the event that any other party to any such litigation or proceeding
attempts to obtain information or documents from you with respect to matters
relating to such litigation or other proceeding, you shall promptly notify SC’s
General Counsel before providing such information or documents. Notwithstanding
anything in this Agreement or elsewhere to the contrary, you may report any
violation of federal law or regulation to any governmental department or agency
and otherwise make any disclosure protected by any applicable whistleblower law
or statute.



--------------------------------------------------------------------------------

8. Rights upon Breach. For breach of any provision of this Agreement, the
parties will have such rights and remedies as are customarily available at law
or in equity subject to Sections 9 and 11 below. In any dispute concerning the
provisions of Sections 3 through 17 of this Agreement, the party that
substantially prevails will be entitled to prompt payment (or reimbursement) of
any and all costs and expenses (including, without limitation any attorney fees)
that it reasonably incurred in connection with such dispute.

9. Injunctive Relief. You agree that if you breach Section 5, 6, 7, or 8 of this
Agreement, SC may, in addition to other rights and remedies it may have and
notwithstanding anything in this Agreement or elsewhere to the contrary, seek
temporary or permanent injunctive relief or other equitable remedy for such
breach in a court of competent jurisdiction.

10. Ineligibility for Future Employment. You agree that you will not seek
re-employment with SC or any of its affiliates. You further agree that this
agreement will constitute a legitimate, non-discriminatory basis for declining
to hire you or, if you have already been hired, for terminating your employment.

11. TEXAS LAW AND JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF. SC AND YOU AGREE TO SUBMIT ANY ACTION TO
ENFORCE THIS AGREEMENT AND ANY OTHER ACTION ARISING OUT OF OR RELATED TO YOUR
EMPLOYMENT WITH SC, OTHER THAN AN ACTION FOR INJUNCTIVE RELIEF UNDER SECTION 9
OF THIS AGREEMENT, TO BINDING ARBITRATION UNDER THE LETTER AGREEMENT AND THE
ARBITRATION POLICY SET OUT IN EXHIBIT C TO THE LETTER AGREEMENT.

12. Advice of Counsel. You are herein advised to discuss this Agreement with an
attorney of your choice before signing it.

13. Entire Agreement. This Agreement, and the rights preserved under it,
represent the full understanding between you, Holdings, and SC concerning your
separation from employment. There will be no contractual or similar restrictions
on your post-employment activities other than those expressly set forth in this
Agreement, the Letter Agreement (including Exhibit B to the Letter Agreement)
and any applicable agreement under the Omnibus Plan. For the avoidance of doubt,
this Agreement will not cancel or otherwise supersede any agreements under the
Omnibus Plan.

14. Void Provisions. If any provision of this Agreement is found by an
arbitrator, a court or other tribunal of competent jurisdiction to be partially
or wholly invalid or unenforceable, the remainder of this Agreement will be
enforceable and binding on the parties, and the invalid or unenforceable
provision will be modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable. If such provision cannot
under any circumstance be so modified or restricted, it will be excised from
this Agreement without affecting the validity or enforceability of any of the
remaining provisions. The parties agree that any such modification, restriction
or excision may be accomplished by their mutual written agreement, or
alternatively, by disposition of a court or other tribunal.

15. Headings. The headings of the sections in this Agreement are included solely
for convenience. If the headings and the text of this Agreement conflict, the
text will control.

16. Construction. Each party has participated in negotiating and drafting this
Agreement, so if any ambiguity or question of intent arises, this Agreement is
to be construed as if the parties had drafted it jointly, as opposed to being
construed against a party because it was responsible for drafting one or more
provisions of this Agreement.



--------------------------------------------------------------------------------

17. Miscellaneous. The provisions of the Letter Agreement relating to amendments
and waivers, SC’s representations, successors, counterparts and delivery of
signatures will be deemed incorporated into this Agreement as if set forth fully
in it, except that references in them to the “letter agreement” will be deemed
to be references to this Agreement.

ACCEPTANCE

You hereby agree to the terms and conditions of this Agreement. You hereby state
that you know and understand that by accepting the separation benefits described
herein and signing the release, you are giving up any right you might have to
bring a claim against the SC Releasees related to your employment or the
termination of your employment with SC. You have been given at least 45 days to
consider this Agreement and you have chosen to execute this Agreement on the
date below. You intend that this Agreement will become a binding agreement if
you do not revoke your acceptance within seven days after you sign.

 

ISMAIL DAWOOD By:   /s/ Ismail Dawood Date:   October 3, 2017 SANTANDER CONSUMER
USA INC. By:   /s/ Lisa VanRoekel Name:   Lisa VanRoekel Title:   Chief Human
Resources Officer Date:   October 3, 2017 SANTANDER CONSUMER USA HOLDINGS INC.
By:   /s/ Lisa VanRoekel Name:   Lisa VanRoekel Title:   Chief Human Resources
Officer Date:   October 3, 2017



--------------------------------------------------------------------------------

Exhibit A

REQUIRED SEPARATION PROGRAM INFORMATION

1. The decisional unit consists of the Chief Executive Officer and the Chief
Financial Officer.

2. All employees within the decisional unit whose positions were being
eliminated were offered severance pursuant to a severance agreement and release
of all claims, which contained consideration to which they were not otherwise
entitled in exchange for a confidential Separation and Release of Claims
Agreement (“Agreement”).

3. All persons who are being offered consideration under an Agreement and
receiving this Exhibit A must sign the Agreement and return it to Lisa
VanRoekel, 1601 Elm Street, Suite 800, Dallas, Texas 75201, within 45 days of
receiving the Agreement in order to accept the Agreement. The Employee has seven
days after signing the Agreement to revoke it.

4. The following is a list of the ages and job titles of the employees who were
and were not selected for termination and offered consideration in exchange for
signing an Agreement:

 

Job Title

 

Age

 

Selected

 

Not Selected

Chief Executive Officer

  46   X  

Chief Financial Officer

  45   X  